Citation Nr: 1144015	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-23 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, including Campbell de Morgan spots (cherry or senile angiomas) and active keratoses, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing before the Board was scheduled for July 2011.  However, the Veteran failed to report for the hearing and has not provided any explanation for his absence.  His hearing request, therefore, is deemed withdrawn in the absence of this required showing of good cause for failing to appear.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, from October 1969 to October 1970, so it is presumed that he was exposed to Agent Orange while there.

2.  He has various skin disorders, identified as Campbell de Morgan spots and active keratoses, but none of which is on the list of diseases presumptively associated with exposure to herbicides in Vietnam during the Vietnam era.

3.  These skin disorders were first diagnosed many years after his military service ended and have not been etiologically linked by competent and credible evidence to his service, including to his presumed herbicide exposure.



CONCLUSION OF LAW

A skin disorder, including Campbell de Morgan spots and active keratoses, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, the Veteran was provided an appropriate notice letter in August 2006, which complies with the VCAA notice requirements.  The letter indicated the type of information and evidence needed to substantiate his service-connection claim and explained the division of responsibility between him and VA in obtaining this supporting evidence, including lay evidence as well as private and VA medical treatment records.  He was also provided information concerning the downstream disability rating and effective date elements of his claim.  See Dingess, supra.  Moreover, the RO provided this notice prior to initially adjudicating his claim in October 2007, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

The U.S. Supreme Court has explained that the Veteran, as the pleading party, not VA, has the evidentiary burden of proof of showing how a VCAA notice error in either timing or content is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He and his representative have not made any such pleading or allegation. 

The Board also finds that VA fulfilled its duty to assist the Veteran with this claim.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The RO obtained all records that are obtainable and that he and his representative identified as potentially relevant.  This included service treatment records (STRs), service personnel records (SPRs), and post-service VA and private evaluation and treatment records.

The Veteran also had a VA examination.  However, the examiner did not render an opinion regarding whether the Veteran's skin conditions are a result of his military service.  According to the holding in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA examination and opinion are required when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).


When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

These standards have not been met in this particular instance, however, since the Veteran's skin conditions were first diagnosed more than 24 years after he left the military in 1971 and have not been associated with his service.  He also does not have a skin condition that is presumptively associated with his service in Vietnam, in particular, with his consequent presumed exposure to Agent Orange, which if he did would not necessitate a VA medical nexus opinion because of the presumed linkage between the condition and said exposure.  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or the codified statutes or implementing regulations.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence of confirming the Veteran has the claimed disability - or that he at least has since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 


Certain diseases like heart disease, arthritis, malignant (cancerous) tumors, and organic diseases of the nervous system are chronic, per se, and therefore may be presumed to have been incurred in service if manifest to a compensable degree (generally to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

In addition to these presumptive provisions, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii). 

For the purpose of this section, "the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram." 

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  This list of diseases includes:  chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, soft-tissue sarcoma, ischemic heart disease, Parkinson's disease, and B-cell leukemias.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).


These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).  Moreover, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; 
certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).


Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Where the determinative issue involves causation or diagnosis, however, there generally (though not always) must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b)  is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Any issue material to this determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veteran alleges that he developed his current skin conditions as a result of his having been exposed to Agent Orange while serving in Vietnam.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all potential theories of entitlement - direct, presumptive, and secondary, must be considered).  For the reasons and bases set forth below, however, the Board finds that the evidence does not support this claim, so it must be denied. 

The Veteran's military records verify that he served in the Republic of Vietnam during the Vietnam era, specifically, from October 1969 to October 1970, so it is presumed that he was exposed to Agent Orange while there.  However, none of his currently diagnosed skin disorders - Campbell de Morgan spots and active keratoses - is included in the list of presumptive diseases under C.F.R. § 3.309(e).  In fact, chloracne (and other acneform disease consistent with chloracne) is the only skin disorder included on this list, which has never been diagnosed in this case, much less in the time required after his presumed exposure to Agent Orange in Vietnam.  Hence, service connection is not warranted for his skin disorders on a presumptive basis due to Agent Orange exposure. 

But even though, as mentioned, service connection for a skin disorder has been denied on a presumptive basis due to Agent Orange exposure, the claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis.  Combee, 34 F.3d at 1039 (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange). 

But since there equally is no medical evidence suggesting that any of the Veteran's skin disorders are related to his military service, and especially to said exposure, the claim also must be denied on a direct-incurrence basis.  In this regard, his STRs make no reference to any skin problems, either in the way of relevant subjective complaint or objective clinical finding such as a pertinent diagnosis, thereby tending to refute the notion that he had relevant symptoms while in service.  Of particular significance, he denied any history of skin disease in the Report of Medical History and examination for separation from service in April 1971.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (holding that contemporaneous medical findings may be given more weight than evidence to the contrary offered many years after separation from service, long after the fact).

Post-service treatment records also show the Veteran denied having skin disease when completing private medical history questionnaires in September 1976, September 1977, October 1978, March 1979, February 1980, October 1984, February 1990, September 1993, December 1999, March 2001, April 2002, and February 2004.  There is first mention of a skin disorder in a private medical records from W.R.W., M.D., dated in October 1995, so in the interim.  At that time, nevi of the mid-back and groin area were removed.  In March 1997, a large keratotic lesion and moles of the face were found.  In July 1997, a questionable seborrheic keratosis was noted in the right ear.  In November 1999, seborrheic keratoses of the occiput, left axilla, and posterior leg; as well as a skin tag of the right axilla, were found.  In [month illegible] 2000, seborrheic keratoses and a wart of the face were noted.  

A VA Agent Orange protocol examination was performed in July 2008.  Campbell de Morgan spots and active keratoses were diagnosed. 

These records therefore provide evidence against the claim under a 
direct-incurrence theory of service connection since they show the Veteran's skin disorders were first identified many years after his period of service had ended, with no indication they are related to or associated with his service, and in particular to his presumed exposure to Agent Orange in Vietnam.  There has not been any such association by competent medical authority, and the skin disorders that have been diagnosed are not the type of conditions that are readily amenable to probative comment on their etiology.  So there has to be this supporting medical nexus evidence, not just the Veteran's mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).


The Board thus concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder, including Campbell de Morgan spots and active keratoses based on his presumed exposure to Agent Orange in Vietnam during the Vietnam era.  Hence, the appeal of this claim must be denied because there is no reasonable doubt concerning this to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

The claim for service connection for a skin disorder, including Campbell de Morgan spots and active keratoses, claimed as due to Agent Orange exposure, is denied. 




____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


